Title: To Benjamin Franklin from Stephen Cottrell, 10 January 1774
From: Cottrell, Stephen
To: Franklin, Benjamin


Sir
Whitehall Council Office 10th. January 1774
Mr. Israel Mauduit having presented a petition to the Lords of the Committee of Council, praying on behalf of the Governor and Lieutenant Governor of the province of the Massachusets Bay that he may be heard by Counsel in relation to the address of the House of Representatives of said province praying the Removal of the said Governor and Lieutenant Governor before the Lords of the Committee of Council shall make any Report to His Majesty on the said Address, I am directed to give you Notice of the said petition which has been presented by Mr. Mauduit, and to give You Notice that He is to attend with his Counsel to morrow at the Hour appointed for their Lordships meeting. I am &ca.
Steph: Cottrell.
To Dr. Franklin Agent for Massachusets Bay.

[In the margin:] Massachusets Bay Letter to Dr Franklin Agent for the province.

